              Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 1 of 10




 1
 2                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                      SAN FRANCISCO DIVISION
 4
      IN RE: ROUNDUP PRODUCTS                                MDL No. 2741
 5    LIABILITY LITIGATION                                   Case No. 16-md-02741-VC
 6                                                           Hon. Vince Chhabria
 7    This document relates to:
      ALL ACTIONS                                            JOINT CASE MANAGEMENT STATEMENT
 8                                                           AND LITIGATION PLAN

 9
              Pursuant to the Court’s November 23, 2020 Minute Order, Plaintiffs’ leadership and
10
     Monsanto’s counsel hereby provide the following updates to the Court.
11
12   I.       General Update

13            There are currently 3,832 plaintiffs with pending cases within this MDL. 1,989 plaintiffs are

14   not subject to a Master Settlement Agreement (MSA) or subject to a Term Sheet. 1,843 plaintiffs are
15
     subject to a Master Settlement Agreement or a Term Sheet. (The “Settled Cases”). The parties
16
     provided the Court with a list of “settled cases” on November 16, 2020 [Dkt. No. 12058], and
17
18   updated that list on November 19, 2020 [Dkt. No. 12072]. Since the most recent update, the

19   following cases can be added to the list of cases subject to Master Settlement Agreement or a Term
20   Sheet.
21
                             Case Name                  Current Cause #
22                      Russo, Matteo Anthony            3:16-cv-06024
23                         Minando, Perry                3:17-cv-03227
                          Hernandez, Ruben               3:17-cv-07364
24                         Gibbs, Frank S.               3:19-cv-04228
25                          Rahe, Jeanne                 3:19-cv-07106
                            Enright, Kyle                3:20-cv-01398
26
                          Brantley, Melanie              3:20-cv-07885
27
28            As the parties have noted previously, it is important to note that while it is the expectation of



                                             1
              DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
                Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 2 of 10




 1   both the PSC and Monsanto that the Settled Cases will result in stipulations of dismissal with
 2   prejudice, it is possible that some of these cases will not culminate in settlement because some MSAs
 3
     have conditions which must be met, such as participation percentage rates, opt outs, or other target
 4
     deadlines for them to become fully consummated, which have not yet occurred. Having said that, it is
 5
 6   the expectation that the overwhelming majority of the Settled Cases will in fact result in full

 7   settlement and be dismissed with prejudice.
 8
                The parties remain actively engaged in ongoing settlement discussions and/or Monsanto is
 9
     making contact with all of the counsel who represent these 1,989 plaintiffs 1. Monsanto has reached
10
11   out to all law firms that have three or more unresolved cases and is in the process of gathering

12   information about those cases in order to facilitate resolution. Additionally, Special Master, Ken
13   Feinberg is serving as mediator between the parties with more than 10 formal mediations underway.
14
     Moreover, Special Master Feinberg has recently launched an effort to reach out to the remaining
15
     plaintiffs’ counsel that are not currently in active discussions with Monsanto, including those with
16
17   only one or two cases in the MDL and pro se plaintiffs, to request information about those cases in

18   order to facilitate resolution of these remaining plaintiffs’ claims.
19
                On November 16, 2020 the parties submitted to the Court a list of pending motions in the
20
     MDL (Dkt. No. 12058). The following motions from that filing can now be changed to Settled.
21
22       MDL         Case     Motion                                  Case Caption                Case
         Dkt. No.    Dkt. No.                                                                     Number
23       8001        27          MOTION for Summary                    Russo v. Monsanto Co.      3:16-cv-
24                               Judgment on Causation Grounds                                    06024
                                 & Motion to Exclude Testimony
25                               of Plaintiff's Experts on Daubert
                                 Grounds filed by Monsanto
26
                                 Company.
27
28   1
              The numbers of cases provided throughout the pleading are best estimates as of this date. The numbers
         change on a regular basis and therefore should be considered approximations.


                                               2
                DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
              Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 3 of 10




 1    7999           28         MOTION for Summary                   Russo v. Monsanto Co.      3:16-cv-
                                Judgment on Non-Causation                                       06024
 2                              Grounds filed by Monsanto
 3                              Company
      7999           19         MOTION for Summary                   Hernandez (Ruben) et       3:17-cv-
 4
                                Judgment On Non-Causation            al. v. Monsanto Co.        07364
 5                              Grounds filed by Monsanto
                                Company
 6    8001           20         MOTION for Summary                   Hernandez (Ruben) et       3:17-cv-
 7                              Judgment on Causation Grounds        al. v. Monsanto Co.        07364
                                & Motion to Exclude Testimony
 8                              of Plaintiff's Experts on Daubert
                                Grounds filed by Monsanto
 9                              Company
10    8012           21         Motion to Exclude the                Hernandez (Ruben) et       3:17-cv-
                                Testimony of Specific Causation      al. v. Monsanto Co.        07364
11                              Experts
12
13
        II.       Wave 1 Cases
14
               As of this date, only 2 Wave 1 cases are not subject to a Master Settlement agreement or
15
16   otherwise unresolved, Giglio v. Monsanto (3:16-cv-05658) and Alvarez v. Monsanto (Case No. 3:19-

17   cv-01630. Monsanto is in discussions with plaintiffs’ counsel in these two remaining cases, and the
18
     Giglio case is currently in mediation. With respect to Alvarez, the parties are meeting and conferring
19
     and preparing a proposed scheduling order to submit to the Court in advance of the upcoming case
20
21   management conference.

22      III.      Wave 2 Cases
23             As of this date, roughly two-thirds of cases in Wave 2 are settled or subject to a finalized
24
     master settlement agreement. Monsanto is in discussions with plaintiffs’ counsel in the remaining
25
     cases, and many are in the midst of mediation or scheduled to be mediated in the near future.
26
                On November 16, 2020 the parties filed a Proposed Order Granting Joint Proposal For
27
28   Revised Schedule For Wave 2 Cases [Dkt. No. 12059-1]. The parties respectfully request the Court




                                              3
               DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
              Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 4 of 10




 1   enter this proposed order regarding the schedule for the Wave 2 cases.
 2      IV.      Wave 3 Cases
 3            On November 16, 2020 the parties filed a Proposed Order Granting Joint Proposal For Revised
 4
     Schedule For Wave 3 Cases [Dkt. No. 12059-2]. This proposed order also included a list of Cases
 5
     Transferred to the MDL from Pennsylvania District Courts. Below please find an updated version of
 6
 7   that chart reflecting corrected MDL case numbers. Attached to this joint filing is a revised proposed

 8   order incorporating these revisions. The parties respectfully request the Court enter this revised
 9
     proposed order regarding the schedule for the Wave 3 cases.
10
11
12
                 Plaintiff’s Name        MDL Case No.         Transferor Court
13        Adams, Roy                     3:20-cv-06343       USDC Eastern
                                                             District PA
14
          Baker, Richard                  3:19-cv-07593      USDC Eastern
15                                                           District PA
          Bonanni, Vincent                3:19-cv-08382      USDC Western
16                                                           District PA
17        Britt, Lawrence                3:20-cv- 05367      USDC Eastern
                                                             District PA
18        Cross, Judy                    3:20-cv- 08245      USDC Western
                                                             District PA
19
          Giri, Meena                    3:20-cv- 04750      USDC Eastern
20                                                           District PA
          Holmen, David                  3:20-cv- 05040      USDC Eastern
21                                                           District PA
22        Johnson, Frederick              3:17-cv-05160      USDC Eastern
                                                             District PA
23        Johnson, Jeffrey                3:18-cv-00504      USDC Eastern
                                                             District PA
24
          Johnson, Melvin                 3:19-cv-01244      USDC Eastern
25                                                           District PA
          Karamichalakos, Amani           3:19-cv-07570      USDC Eastern
26                                                           District PA
27        Kelly, Diane                    3:19-cv-08091      USDC Eastern
                                                             District PA
28




                                             4
              DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
      Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 5 of 10




 1   Kirsch, John             3:19-cv-08091   USDC Eastern
                                              District PA
 2   Kreitzer, Tyrone         3:19-cv-04648   USDC Middle
 3                                            District PA
     Kuckenbrod, Roger        3:19-cv-04649   USDC Middle
 4                                            District PA
 5   Mancini, Denise          3:17-cv-07257   USDC Western
                                              District PA
 6   Manuel, Leon             3:19-cv-04125   USDC Eastern
                                              District PA
 7
     Bordner, Karen           3:20-cv-01640   USDC Eastern
 8                                            District PA
     Miller, Loretta          3:20-cv-00599   USDC Western
 9                                            District PA
10   Modafferi, John          3:19-cv-04645   USDC Middle
                                              District PA
11   Pettinati, Marlene A.    3:17-cv-05988   USDC Eastern
12                                            District PA
     Bowen, Kim               3:20-cv-06773   USDC Eastern
13                                            District PA
     Pryor, John              3:20-cv-03370   USDC Eastern
14
                                              District PA
15   Ricke, Lawrence J.       3:19-cv-04646   USDC Middle
                                              District PA
16   Savory, Carl             3:20-cv-02403   USDC Eastern
17                                            District PA
     Schaffner, Jr., David    3:19-cv-07526   USDC Western
18                                            District PA
19   Schieber, Joseph         3:19-cv-05343   USDC Middle
                                              District PA
20   Schroeder, Frederick N   3:20-cv-06126   USDC Eastern
                                              District PA
21
     Shifflett, Kenneth       3:19-cv-04647   USDC Middle
22                                            District PA
     Shoop, Larry             3:19-cv-01239   USDC Middle
23                                            District PA
24   Simonds, Anne            3:20-cv-00115   USDC Eastern
                                              District PA
25   Spector, Beth            3:20-cv-05532   USDC Eastern
                                              District PA
26
     Troutman, Paul           3:19-cv-06093   USDC Middle
27                                            District PA
     Vosper, Ira              3:19-cv-05525   USDC Eastern
28                                            District PA



                                      5
       DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
             Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 6 of 10




 1          Webster, Cara                 3:20-cv-01420        USDC Western
                                                               District PA
 2          Wigglesworth, Maurice         3:19-cv-07864        USDC Eastern
 3                                                             District PA
            Wiley, Rufus                  3:20-cv-05773        USDC Eastern
 4                                                             District PA
 5          Wiltrout, Robert              3:19-cv-04643        USDC Middle
                                                               District PA
 6
 7            Additionally, below please find one of the cases that was listed under the Additional Wave 3

 8   Cases with a corrected MDL case number:
 9
        •     Roach v. Monsanto; 3:20-cv-0062, filed in Missouri; however, according to Plaintiff’s counsel,
10
              the Plaintiff is a resident of Texas and used Roundup in Texas.
11
              Finally, plaintiffs’ counsel have requested that the following cases be added to Wave 3.
12
     Monsanto does not object to these cases being added to Wave 3, subject to plaintiffs’ counsel
13
14   establishing the representations about plaintiffs’ residence and Roundup use through plaintiff fact

15   sheets and other documents. Monsanto further reserves its right to challenge venue or seek to transfer
16
     the cases to the proper district court prior to remand from the MDL docket.
17
     WAVE 3 – PENNSYLVANIA CASES
18
19    Plaintiff’s Name               MDL Case No.            Transferor Court       Orig Case No.
      Chappell, Linda                3:20-cv-08168-VC        Western Dist. PA
20    Dooley, Lisa                   3:20-cv-07881-VC        Eastern Dist. PA
      Baumgartner, Helen             3:20-cv-00872-VC        US District Court      1:19-cv-02211-
21
                                                             for District of        UNA
22                                                           Delaware
                                                             (Resident of PA,
23                                                           used product in PA)
24    Hernandez, Sweedney            3:20-cv-08050-VC        Eastern Dist. PA
      Hutzel, William                3:20-cv-00926-VC        US District Court      1:19-cv-02211-
25                                                           for District of        UNA
                                                             Delaware
26
                                                             (Resident of PA,
27                                                           used product in PA)

28




                                             6
              DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
          Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 7 of 10




 1   WAVE 3 – TEXAS CASES
 2   Plaintiff’s Name       MDL Case No.       Transferor Court      Orig Case No.
 3   Blair, Joseph          3:19-cv-07984      Eastern Dist TX
     Hamill, Robert         3:20-cv-00907-VC   US District Court     1:19-cv-02211-
 4                                             for District of       UNA
                                               Delaware
 5
                                               (Resident of TX,
 6                                             used product in TX)
     Wright, Sharon         3:20-cv-01038      US District Court
 7                                             for District of
 8                                             Delaware
                                               (Resident of TX,
 9                                             used product in TX)   1:19-cv-02226
     Adcock, Richard        3:20-cv-00988      US District Court
10                                             for District of
11                                             Delaware
                                               (Resident of TX,
12                                             used product in TX)   1:19-cv-02226
13   Calhoun, Dudley        3:20-cv-00990      US District Court
                                               for District of
14                                             Delaware
                                               (Resident of TX,
15                                             used product in TX)   1:19-cv-02226
16   Chapa, Alex            3:20-cv-00992-VC   US District Court
                                               for District of
17                                             Delaware
                                               (Resident of TX,
18
                                               used product in TX)   1:19-cv-02226
19   Cook, Arnedra          3:20-cv-00993-VC   US District Court
                                               for District of
20                                             Delaware
21                                             (Resident of TX,
                                               used product in TX)   1:19-cv-02226
22   Gibson, Mary           3:20-cv-00994-VC   US District Court
                                               for District of
23                                             Delaware
24                                             (Resident of TX,
                                               used product in TX)   1:19-cv-02226
25   Girard, Josephine      3:20-cv-00995      US District Court
                                               for District of
26
                                               Delaware
27                                             (Resident of TX,
                                               used product in TX)   1:19-cv-02226
28




                                          7
           DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
             Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 8 of 10




 1    Helm, Judy                    3:20-cv-00997           US District Court
                                                            for District of
 2                                                          Delaware
 3                                                          (Resident of TX,
                                                            used product in TX) 1:19-cv-02226
 4    Howell, Randell               3:20-cv-00998           US District Court
                                                            for District of
 5
                                                            Delaware
 6                                                          (Resident of TX,
                                                            used product in TX) 1:19-cv-02226
 7    Moody, Jo                     3:20-cv-01002-VC        US District Court
 8                                                          for District of
                                                            Delaware
 9                                                          (Resident of TX,
                                                            used product in TX) 1:19-cv-02226
10
11
             All of the above cases are included in the Proposed Order filed with this Joint Case
12
     Management Statement and Litigation Plan.
13
14
        V.      Gebeyehou v. Monsanto.
15
             The parties continue to mediate and will provide an update on the status of the mediation at
16
17   the upcoming case management conference.

18
19   DATED: December 2, 2020                      Respectfully submitted,
20                                                By: /s/ Aimee Wagstaff
                                                  Aimee Wagstaff
21                                                Aimee.wagstaff@andruswagstaff.com
22                                                ANDRUS WAGSTAFF, P.C.
                                                  7171 West Alaska Drive
23                                                Lakewood CO 80226
                                                  Telephone: (303) 376-6360
24                                                Facsimile: (303) 376-6361

25                                                Robin Greenwald
                                                  rgreenwald@weitzlux.com
26                                                WEITZ & LUXENBERG, P.C.
                                                  700 Broadway
27                                                New York NY 10003
                                                  Telephone: (212) 558-5500
28                                                Facsimile: (212) 344-5461



                                            8
             DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
     Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 9 of 10




 1                                Michael Miller
                                  mmiller@millerfirmllc.com
 2                                THE MILLER FIRM, LLC
                                  108 Railroad Ave
 3                                Orange VA 22960
                                  Telephone: (540) 672 4224
 4                                Facsimile: (540) 672-3055
 5                                Attorneys for Plaintiffs
 6
 7
                                  /s/ William Hoffman
 8                                William Hoffman (pro hac vice)
                                  (william.hoffman@arnoldporter.com)
 9                                ARNOLD & PORTER KAYE SCHOLER LLP
                                  601 Massachusetts Ave NW,
10                                Washington, DC 20001
                                  Tel: 202-942-6915
11                                Fax: 202-942-5999
12                                /s/ Brian L. Stekloff
                                  Brian L. Stekloff (pro hac vice)
13                                (bstekloff@wilkinsonstekloff.com)
14                                Rakesh Kilaru (pro hac vice)
                                  (rkilaru@wilkinsonstekloff.com)
15                                WILKINSON STEKLOFF LLP
                                  2001 M St. NW
16                                10th Floor
                                  Washington, DC 20036
17                                Tel: 202-847-4030
                                  Fax: 202-847-4005
18
19                                Attorneys for Defendant
                                  MONSANTO COMPANY
20
21
22
23
24
25
26
27
28




                                    9
     DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
           Case 3:16-md-02741-VC Document 12163 Filed 12/02/20 Page 10 of 10




 1                                    CERTIFICATE OF SERVICE
 2          I certify that, on December 2, 2020, service of the foregoing Joint Case Management
 3
     Statement and Litigation Plan was accomplished pursuant to the Court’s electronic filing procedures
 4
     by filing this document through the ECF system.
 5
 6
 7                                               By: /s/ Brian L. Stekloff
                                                     Brian L. Stekloff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          10
            DECEMBER 2, 2020 JOINT CASE MANAGEMENT STATEMENT; 16-MD-02741
